DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-15, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhong et al. (Patent No 10951512) .
The applied reference has a common Assignee and Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
- With respect to claims 1, 12-13, 17, Zhong teaches a data stream processing method, comprising: obtaining, by a first network element device, a first data stream, wherein the first data stream comprises a first data unit and a first data padding unit (col. 26, lines 59-67 and Fig. 6 A, C where the first data unit is packet data unit and first data padding unit is “idle unite group”); and adjusting, by the first network element device, a quantity of second data padding units in the first data stream, wherein a relative position of the first data unit and the first data padding unit in the first data stream is the same as a relative position of the first data unit and the first data padding unit in a second data stream, and the second data stream is an adjusted first data stream (e.g. col. 26, lines 59-67 and Fig. 6 B, D, where in the second data stream the relative position of the first data unit and the first data padding unit is the same as in the first data stream with adjusting).  
- With respect to claims 3, 19, Zhong teaches wherein the adjusting of the quantity of second data padding units in the first data 6Application No.: 16/984,578Docket No.: P200729US00 stream comprises adding, by the first network element device, the second data padding unit to the first data stream, wherein the second data stream comprises N consecutive units, K consecutive units in the N consecutive units are the second data padding unit, a unit other than the K consecutive units in the N consecutive units is the first data unit or the first data padding unit, K is a positive integer greater than or equal to 1, and N is a positive integer greater than K (e.g. Fig. 6 B, D where idle unit added).  

- With respect to claims 7, 15, Zhong teaches wherein the obtaining of the first data stream comprises: obtaining, by the first network element device, S first input data streams, wherein S is a positive integer greater than or equal to 2; and multiplexing, by the first network element device, the S first input data streams as the first data stream (e.g. Fig. 2 shows ingress port more than 2 and multiplexing into modules).  
- With respect to claim 8, Zhong teaches wherein the multiplexing of the S first input data streams as the first data stream comprises:8Application No.: 16/984,578Docket No.: P200729US00 obtaining, by the first network element device, second units in the S first input data streams through polling, wherein the second units comprise the first data unit and the first data padding unit; and combining, by the first network element device, the obtained second units as the first data stream (it is inherently to see the second unit as the first data stream, where the first data stream as in claim 1 therefore is no significant of invention).  
- With respect to claims 9, 10, Zhong teaches wherein each of the S first input data streams comprises T data unit sets (e.g. Fig. 6), and wherein the obtaining of the second units in the S first input data streams through polling comprises obtaining, by the first network element 
- With respect to claims 11, 14, Zhong teaches wherein the obtaining of the S first input data streams comprises: obtaining, by the first network element device, S second input data streams, wherein each of the S second input data streams comprises the first data unit and the second data padding unit, and the second data padding unit is an idle data unit (e.g. Fig. 6 shows stream with units); and replacing, by the first network element device, the second data padding unit in each of the S 9Application No.: 16/984,578Docket No.: P200729US00 second input data streams with the first data padding unit, to obtain the S first input data streams (and Fig. 6 B, D as replace of first data padding unit after incensement).  

Allowable Subject Matter
Claims 2, 5-6, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471